Per Curiam.
Plaintiff in error is a teacher holding a life certificate to teach in the public schools of the State of Colorado. She was employed by the defendant in error during the school years 1958-1959 and 1959-1960. On April 11, 1960, she was given written notice of termination of her employment. She had not served long enough to acquire job tenure under the pertinent statutory provisions of C.R.S. 1963, 123-18-1. The notice of termination of her services contained the following statement which she now contends amounts to a contract on the part of the school district to re-employ her as a teacher:
“Should conditions based on enrollments and resignations of teachers warrant the employment of additional teachers, you will be given first consideration for re-employment for any position for which you are qualified.”
The record, fully considered, clearly indicates that the above statement was not written into the notice of termination with any intent to create a contractual liability, and it was not so treated by plaintiff in error at any time until shortly prior to the commencement of this action which was not filed until March 16, 1964. No contract was established by the evidence in this case.
 There is no merit to the contention that the trial court erred in disposing of questions relating to an alleged violation of the plaintiff’s civil rights.
The judgment is affirmed.
Mr. Justice McWilliams not participating.